OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The document executed on January 20, 1969 by decedent, George F. Dembow, evinces at most an intention to make a future donative transfer of the proceeds of unspecified securities to certain grandchildren, then infants under 21 years of age. Neither the bonds nor their proceeds were ever physically delivered to the custodian of the grandchildren’s accounts, and therefore, no gift was effected under the Uniform Gift to Minors Act (see EPTL 7-4.1). Having failed as a gift, the transaction may not on this record be upheld as a trust (see Farmers’ Loan & Trust Co. v Winthrop, 238 NY 477, 487). Moreover, the alleged trust corpus was not adequately designated or identified (see Brown v Spohr, 180 NY 201, 209).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.